Mitchell, P, J.
The question whether the testator was of sound mind was so ably examined by the surrogate that it is unnecessary to do much more than refer to his opinion. The tes^ tator was perfectly competent to transact business of a very large extent, for himself and as trustee for others, and as a director *113of several incorporated institutions. His peculiarities of opinion never disturbed his reason. Erroneous, foolish, and even absurd opinions on certain subjects, do not show insanity, when the person entertaining them still continues in the possession of his faculties, discreetly conducting not only his own affairs, but the business also of others. Mr. Thompson gave good, and in the view of many discreet persons very Avise, reasons for the provisions made in his will■ and there is no proof that he was influenced by any one to dispose of his property as he did.
As we differ from our brother Gierke both as to the conclusions of fact, and as to the law, of this case, it would be proper to state our reasons fully, if the case had not been fully examined by the surrogate, or his opinion not been accessible to all, through his reports.
Using the negative of the language of our associate, we are satisfied as matter of fact, that whether all that any witnesses testified, as to peculiarities of opinion, be true or not, they do not establish, when other evidence is received, unsoundness of mind, or an inability to manage his own affairs, or to dispose of his property according to the suggestions of his oivn unbiased and unfettered will; that his false opinions did not affect his intellect or affections, or render him incapable of disposing of his property in obedience to the free impulses and motives by which the human mind in its ordinary healthy state is directed, on such occasions; that they did not impair his ability to make prudent investments, or to advise in the affairs of the various companies with which he was connected, nor, we add, to understand and enjoy the doctrines of the religion in which he was educated, and to make them more particularly the guides of his conduct as he approached nearer to the period when all worldly objects Avould lose their influence, except as they could be used by him to benefit his fellow men; that they did not in the least affect or influence his action in relation to the final disposition of his property, or in relation to any of the prior wills which he had executed ; that they did not affect his testamentary capacity, in any degree ; that he was not under the influence of *114any persons, in making the will, and that when he adopted the advice of any one it was because his mind was convinced that such advice was the-best, and that he adopted it only so far as his mind was so convinced; that he yielded to -such advice only as any other judicious man would do; that he was not subject to any mental aberrations or imbecility that exposed him to undue influence, especially in the disposition of his property ; and that no such influence was used in this case.
He assigned reasons why he gave a comparatively small part of his fortune to his relatives, which showed a mind sound in its power of reasoning, whether correct in its conclusion in the particular case or not. It was, in effect, that they would be really more happy with such provision as he made for them, in addition to what they had already, than if he gave them all that'he possessed. This was the conviction of one who had commenced life with moderate means, whose experience had shown him that property easily acquired was generally soon lost; and that those who had only enough to enable them to employ their abilities to advantage, were more likely to succeed, even in this world’s goods, than those on whom large fortunes devolved without any exertion on their part. Many sound men' would approve his reasoning, although they might not have the resolution to carry it out, towards their nearest relatives, To conclude that a young man, or even a married woman, would be more successful and more happy with $50,000 than with $300,000 and more, does not argue insanity.
The decree of the surrogate should be affirmed, with costs.
Cowles, J. A careful examination of the whole case has brought me to the conclusion that the testator was of sound and disposing mind and memory; fully capable of making his last will and testament. And upon that ground I concur with my brother Mitchell in the conclusion at which he has arrived.